 

Exhibit 10.1

 

PROFESSIONAL SERVICES AGREEMENT

 

This Professional Services Agreement (this “Agreement”) is made and entered into
as of _______ ___, 2015 (the “Effective Date”) by and between Bone Biologics
Corporation, a corporation organized and existing under the laws of the State of
Delaware and having a place of business at 321 Columbus Ave., Boston, MA 02116
(the “Company”) and __________, an individual having a place of business located
at __________ (the “Advisor”). The Advisor has disclosed to the Company that
Advisor is employed by the University of California, Los Angeles (“UCLA”) and
that this Advisor Agreement has to comply with all UCLA regulations (see
Exhibits 1 and 2).

 

1. Description of Services and Responsibilities of the Advisor. Advisor agrees
to perform the services specified below (collectively, the “Services”), as well
as such other services which may be reasonably requested by the President of the
Company which are ancillary to, or reasonably related to such Services. The
Services to be rendered hereunder by Advisor shall include, without limitation,
providing strategic advice and strategic introductions to the Company’s
management team and those specific services set forth on Exhibit 3 attached
hereto. The Company may amend Exhibit 3 from time to time following the
Effective Date to add additional services by proposing such additional
compensation to Advisor in writing. In the event of any such proposal, Advisor
shall have ten (10) business days from receipt of such proposal to decline or
request modification to such proposal by written notification to the Company. If
Advisor shall so respond within such time period with a request to modify such
proposal, the Company and Advisor shall work together in good faith to reach
mutual agreement with respect to the terms of such proposal.

 

2.  Consideration.

 

(a) Subject to the approval of the Company’s board of directors, following
Advisor’s start date, as consideration for the provision of the Services
rendered pursuant to this Agreement, the Company shall grant Advisor a stock
option (the “Stock Option”), to purchase of 1,800,364 shares of the Company’s
common stock corresponding to four percent (4%) of the Company’s issued and
outstanding shares of common stock, on a fully diluted basis as of the Effective
Date at an exercise price equal to the fair market value of the Company’s common
stock as of the effective date. As of the Effective Date of this Agreement, the
fair market value of the Company’s common stock equals One Dollar and Fifty Nine
Cents ($1.59) per share. The Stock Option shall have a term of ten (10) years
from the date of grant and the shares that are the subject of the Stock Option
will vest during the Term (as defined below) as follows: (i) twenty five percent
(25%) of the shares shall vest during the Term on each of the first, second and
third anniversaries of the Effective Date; and (ii) the twelve and one half
percent (12.5%) of the shares shall vest during the Term on each of the fourth
and fifth anniversaries of the Effective Date. Any shares subject to the Stock
Option that are not vested on the date this Agreement terminates shall be
forfeited on the date of termination; provided, however, that: (i) in the event
of a termination of this Agreement by the Company without cause pursuant to
Section 3(b)(ii), or by the Advisor with cause pursuant to Section 3(b)(i); or
(ii) in the event of a Change of Control of the Company that becomes effective
prior to the termination of this Agreement, then all shares issuable pursuant to
the Stock Option shall immediately vest. For the purposes of this Agreement, the
term “Change in Control” means a merger, reorganization or consolidation
involving Company in which the voting securities of Company outstanding
immediately prior thereto cease to represent at least fifty percent (50%) of the
combined voting power of the surviving entity immediately after such merger,
reorganization or consolidation.

 

   

 



(b) Beginning on January 1, 2017, as consideration for the provision of Services
rendered pursuant to this Agreement, the Company shall pay Advisor an annual
consulting fee in the amount of two hundred thousand dollars ($200,000) for
Services rendered by the Advisor during the Term. The Company may elect to pay
such fee in shares of its common stock to be issued at the beginning of the
applicable year valued at the average closing bid price of the shares over the
10 trading days immediately preceding the date of the determination and to the
extent that such shares or an equivalent number of such shares may be traded in
an active market pursuant a trading plan approved under the Company’s insider
trading policy in effect at such time. The total consulting fee payable
hereunder shall not exceed eight hundred thousand dollars ($800,000) between
January 1, 2017 and December 31, 2020, without the prior written consent of the
Company. Any fees that are unpaid shall be forfeited on the date of termination
of this Agreement; except: (i) in the event of a termination of this Agreement
by the Company without cause pursuant to Section 3(b)(ii), or by the Advisor
with cause pursuant to Section 3(b)(i); or (ii) in the event of a Change of
Control of the Company that becomes effective prior to the termination of this
Agreement, then all unpaid fees shall be due and payable to the Advisor within
thirty (30) days.

 

(c) In addition to the foregoing compensation, Company shall reimburse Advisor
for any reasonable and documented out-of-pocket expenses incurred by Advisor in
furtherance of the Services. Expenses shall not exceed Five Thousand Dollars
($5,000) per year during the Term of this Agreement without the prior written
consent of the Company.

 

3. Term; Non-renewal and Termination.

 

(a) Term. Advisor and the Company agree that the term of this Agreement shall
commence on the Effective Date and, unless earlier terminated pursuant to this
Section 3, shall remain in effect for five (5) years (the “Term”).

 

(b) Termination.

 

(i) Either party may terminate this Agreement for cause upon thirty (30) days
prior written notice in the event of a material breach of this Agreement by the
other party that remains uncured at the conclusion of such thirty-day notice
period.

 

(ii) In addition, either party may terminate the Agreement without cause for any
reason, upon thirty (30) days prior written notice to the other party.

 

(iii) For the purpose of Section 3(b)(i) of this Agreement, the following events
shall constitute cause for termination:

 

(A) A material breach by Advisor of this Agreement which is not cured within
thirty (30) days after written notice by the Company setting forth the nature of
such alleged breach;

 

 2 

 

 

(B) Acts or omissions constituting gross negligence, recklessness or willful
misconduct which cause material harm to the Company;

 

(C) The disregard of written policies of the Company which cause damage or
injury to the property or reputation of the Company which, if capable of cure,
is not cured within thirty (30) days after written notice thereof by the
Company;

 

(D) Advisor is indicted of, or convicted of, or admit, plea bargain, enter a
plea of no contest or nolo contendere to, any felony of any kind or a
misdemeanor involving fraud or dishonesty; and

 

(E) Advisor’s failure to render the Services or to accomplish those particular
Services and objectives expressly identified as (1) in Exhibit 3 attached
hereto.

 

(F) Return of Company Property Upon Termination or Expiration. Within ten (10)
business days following termination or expiration of this Agreement, Advisor
shall return to the Company any and all property, documents, records, notes,
data, memoranda, models and any confidential or proprietary information or
documents that are the property of the Company and that are in the possession or
control of Advisor.

 

4. Independent Contractor Status.

 

(a) Advisor is co-founder of the Company and member of the Company’s Board of
Director on the Effective Date of this Agreement. However, for all purposes, the
Advisor shall be deemed to be an independent contractor, and not an employee,
agent or partner of, or joint venturer with, the Company. Accordingly, Advisor
shall not be entitled to the rights or benefits to which any employee of the
Company or any of its affiliates may be entitled. The Company shall not withhold
any amounts on account of any withholding or employment taxes from any payments
to the Advisor under this Agreement, and it shall be the sole responsibility of
the Advisor to report and pay all applicable income taxes on all such payments.
The Advisor will obtain its own liability coverage and hereby acknowledges that
Company shall have no responsibility for the payment of any required workers
compensation insurance on behalf of Advisor or its Agents.

 

(b) As an independent contractor, the method and means employed by the Advisor
for performance of the Services shall be and are solely at the discretion and
expense of the Advisor and under the Advisor’s sole control. The Advisor shall
be the sole judge as to the method and manner in which the Advisor performs
Services under this Agreement.

 

(c) The Advisor will not have any authority to commit or bind the Company to any
contractual or financial obligations without the Company’s express prior written
consent.

 

(d) The Company agrees to pay the legal fees to prepare an Omnibus Plan that
describes the orderly sale of the Advisor’s shares in the Company.

 

 3 

 

 

5.  Confidential Information

 

(a) The Advisor recognizes that Advisor’s relationship with the Company is one
of high trust and confidence by reason of Advisor’s access to and contact with
confidential and proprietary information of the Company (collectively,
“Confidential Information”). For the purposes of this Agreement, such
Confidential Information includes, but is not limited to all Company information
that is disclosed or otherwise made available to Advisor that: (1) is not
generally known to, and cannot be readily ascertained by others, (2) has actual
or potential economic value to the Company, and (3) is treated as confidential
by the Company. By way of illustration but not limitation, Confidential
Information includes: (i) information which relates to the Company’s actual or
anticipated products, research, inventions, processes, techniques, designs, or
other technical data; (ii) information regarding administrative, financial or
marketing activities of the Company; (iii) information from or concerning the
Company’s clients, customers, investors, subscribers, employees, contractors
and/or other third parties who have dealings with the Company; and (iv) any
materials or documents containing any of the above information.

 

(b) The Advisor agrees to maintain the Confidential Information in strict
confidence and to not disclose or permit the disclosure of such Confidential
Information to any persons. The Advisor agrees to use such Confidential
Information only for the purposes of rendering the Services set forth herein and
it shall not use any Confidential Information for its own benefit or for the
benefit of any other person or business entity.

 

(c) Advisor’s undertaking and obligations of confidentiality under this
Agreement will not apply, however, to any Confidential Information which: (i) is
or becomes generally known to the public through no action on Advisor’s part,
(ii) is generally disclosed to third parties by the Company without restriction
on such third parties, (iii) is approved for release by written authorization of
an executive officer of the Company, (iv) is already in Advisor’s possession, or
known to Advisor without restriction prior to the disclosure thereof to Advisor
by the Company (by way of example, this would apply to all research conducted by
the Advisor at UCLA), or (v) which is rightfully obtained by Advisor from
sources other than the Company having no fiduciary relationship with the Company
and having no obligation of confidentiality or non-use with respect to such
Confidential Information.

 

6. Intellectual Property

 

The following rights and assignments set forth in this Section 6 are at all
times subject to the UCLA Guidelines for Intellectual Property and Consulting,
attached hereto as Exhibit 1, and the UCLA Addendum to Consulting Contract,
attached hereto as Exhibit 2.

 

(a) The Company acknowledges that Advisor has obligations to UCLA such that UCLA
must have an opportunity to review all inventions made by Advisor during his
course of employment with UCLA. Notwithstanding the foregoing, the Advisor shall
promptly disclose to the Company any and all intellectual property related to
the Company’s business that is authored, discovered, developed, derived or
reduced to practice by Advisor during the course of providing the Services
hereunder (collectively, “Intellectual Property”). The Advisor shall maintain
adequate records (whether written, electronic, or otherwise) to document such
Intellectual Property, including without limitation the conception and reduction
to practice of inventions, discoveries, findings, improvements, ideas, concepts,
designs, presentations, recordings, publications, computer programs, algorithms,
protocols, system and related documentation and shall make such records
available to the Company upon request. The Company shall have sole ownership of
all such records.

 

 4 

 

 

(b) The Advisor hereby agrees that Intellectual Property that is subject to
copyright protection is deemed to be a “work made for hire” as such term is
defined in the U.S. Copyright Act. With respect to Intellectual Property that is
not subject to copyright protection, the Advisor hereby agrees to, and hereby
does, assign, convey, and grant to the Company all of the Advisor’s entire
right, title, and interest in and to the Intellectual Property and any and all
patents, patent applications, copyrights, copyright registrations and other
forms of legal recognition and protection relating to the Intellectual Property.
Upon request, the Advisor shall cooperate with the Company, at the expense of
the Company, in obtaining legal protection for the Intellectual Property,
subject to the UCLA Guidelines for Intellectual Property and Consulting,
attached hereto as Exhibit 1, and the UCLA Addendum to Consulting Contract,
attached hereto as Exhibit 2. The Advisor agrees to execute all lawful documents
that the Company may reasonably request in order to perfect the Company’s rights
in, and to apply for, maintain, enforce and defend legal recognition of, the
Intellectual Property.

 

(c) The Advisor acknowledges that the Company does not desire to acquire any
trade secrets, know-how, confidential information, or other intellectual
property that the Advisor may have acquired from or developed for any third
party (“Third-Party IP”). The Advisor agrees that in the course of providing the
Services, the Advisor shall not improperly use or disclose any Third-Party IP,
including without limitation any intellectual property of (i) any former,
existing or future employer or clients, customers or contacts of Advisor, (ii)
any person for whom the Advisor has performed or currently performs consulting
services, or (iii) any other person to whom the Advisor has a legal obligation
regarding the use or disclosure of such intellectual property.

 

7. Transfer and Assignment. This Agreement may not be assigned or transferred by
Advisor or Company without the prior written consent of the other, such consent
not to be unreasonably withheld, delayed or conditioned.

 

8. Governing Law. This Agreement shall be governed in all respects by the
substantive laws of the State of Delaware, notwithstanding any applicable
conflict of laws rule.

 

9.  Non-Exclusivity; No Conflicts.

 

(a) It is understood and agreed by and between Company and Advisor, that Advisor
maintains the right, at his sole discretion, to render similar consulting
services, and/or otherwise seek employment with other companies during the Term
of this Agreement, so long as the same: (i) does not create an undisclosed
conflict of interest between Advisor’s duties and obligations owed to the
Company and Advisor’s duties and obligations owed to any third parties; (ii)
does not obligate Advisor to provide, and shall not foreseeably obligate Advisor
to provide services in connection with a product which directly competes with
products commercialized or developed by the Company; or (iii) does not in any
way interfere with the business of the Company, and further provided that the
confidentiality of information proprietary to the Company is at all times
protected by Advisor in accordance with this Agreement.

 

 5 

 

 

(b) Subject at all times to the Advisor’s performance of those duties and
obligations owed to UCLA as set forth in the UCLA Guidelines for Intellectual
Property and Consulting, attached hereto as Exhibit 1, and the UCLA Addendum to
Consulting Contract, attached hereto as Exhibit 2, Advisor represents and
warrants to Company that: (i) the execution and performance of this Agreement
does not and will not violate, or constitute a default under any contract,
commitment, agreement, understanding, arrangement or restriction, or any
adjudication, order, injunction, or finding of any kind by any court or
governmental entity to which Advisor may be a party or by which Advisor may be
bound; (ii) the Advisor shall render the Advisory Services in a diligent and
workmanlike manner in strict compliance with all laws applicable to Advisor’s
performance under this Agreement, including, but not limited to all applicable
anti-bribery and antitrust laws and those laws applicable to the Company’s
commercialization, promotion, marketing, distribution and sale of its products;
and (iii) the Advisor has not been debarred or suspended or is not currently
under investigation by the U.S. Food and Drug Administration for debarment or
suspension action, or has not been convicted or indicted for a crime or
otherwise engaged in conduct for which a person can be debarred or suspended
under 21 U.S.C. §335a(a) or (b) and that upon receiving notice of debarment or
any such investigation or commencement of any such proceeding concerning
Advisor, Advisor shall promptly notify Company and acknowledges and agrees that
Company shall have the right to terminate this Agreement.

 

(c) The Company and Advisor hereby declare that this Agreement is in no way
associated with any business or sales activities between the parties hereto and
in particular Advisor is by no means obligated to prescribe, recommend or
purchase any goods from the Company.

 

10. Notices. All notices, requests, consents and other communications hereunder
shall be in writing, shall be addressed to the receiving party’s address set
forth below or to other address as a party may designate by notice hereunder,
and shall be either: (i) delivered by hand; (ii) sent by overnight courier;
(iii) sent by registered or certified mail, return receipt requested, postage
prepaid; or (iv) email communication that is verified to be received.

 

If to the Company: If to Advisor:     Bone Biologics Corporation   321 Columbus
Avenue   Boston, Massachusetts 02116   Attention: CEO, Stephen LaNeve   Email:
stevelaneve@gmail.com      

11. Release of Claims. In exchange for good and valuable consideration provided
for herein, the sufficiency of which is hereby acknowledged by the parties,
Advisor does hereby release, remise and forever discharge the Company and its
officers, employees, agents and representatives, from all claims, obligations,
liabilities, and causes of action of every kind and character, known or unknown,
mature or unmatured, which the Advisor may have now or in the future arising
from any act or omission or condition occurring on or prior to the Effective
Date, whether based in tort, contract (express or implied), or any federal,
state, or local law, statute, or regulation. The foregoing release does not
release the Company from the performance or observance of any of its obligations
under this Agreement.

 

12. Entire Agreement; Modifications. This Agreement constitutes the entire
agreement of the parties hereto, and all previous communications between the
parties, whether written or oral with reference to the subject matter of this
Agreement are hereby cancelled and superseded and, unless otherwise expressly
agreed upon by the Company in writing, all services rendered by the Advisor on
or after the Effective Date shall be rendered pursuant to this Agreement. No
modification of this Agreement shall be binding upon the parties hereto, unless
in writing and duly signed by the respective parties, including an officer of
the Company. This Agreement is effective when signed by both parties.

 

[Remainder of page intentionally left blank]

 

 6 

 

 

IN WITNESS WHEREOF, the parties to this Agreement have caused the same to be
executed on the Effective Date written above.

 

BONE BIOLOGICS CORPORATION ADVISOR





      By:     By:   Name:     Name:   Title:     Title:   Date:     Date:  

 

 7 

 

 

Exhibit 1

 

UCLA GUIDELINES FOR INTELLECTUAL PROPERTY AND CONSULTING

 

 8 

 

 

Exhibit 2

 

UCLA ADDENDUM TO CONSULTING CONTRACT

 

 9 

 

 

Exhibit 3

 

Description of Services

 

Company understands that Advisor is a full-time faculty member at UCLA, and that
UCLA Policies prohibit faculty from participating in the marketing, promotion,
or sales of Company’s products or services. Accordingly, Advisor’s Services
contemplated under this Agreement shall not include the marketing, promotion, or
sales of Company’s products or services. Over the term of this agreement, the
Advisor will render services supporting and advising the Company with respect to
the following initiatives:

 

1. Long term IP strategy, including providing input on IP / Patent approach –
Patent Term Extension (PTE), Patent Term Adjustment (PTA), New Filings; guiding
the Company’s R&D focus, drive R&D direction, and build R&D programs (subject to
mutually acceptable sponsored research agreements and receipt by Advisor from
Company the necessary resources and authority to pursue IP and R&D programs
recommended by the Advisor) to produce patent applications that if awarded will
extend patent life of NELL-1 by at least 12 years; improve NELL-1 performance
that if produced/purified/delivered properly by GMP protein contractor can
increased Nell-1 half-life by 25% over current Nell-1 patents set to expire in
2019, and work closely with Company patent counsel to build a robust IP “wall”
around the Company’s product portfolio.

 

2. Pursuant to one or more sponsored research agreements to be entered into with
Company on or before Jan 15, 2016, Advisor will support sponsored research
services to be conducted on behalf of Company, concerning, among other things,
basic NELL-1 characterization (e.g., bioactivity, mechanism of action, etc.),
NELL-1 pipeline product work (e.g., chemical modification, targeted delivery,
etc.), disease indication related work (e.g., materials, stem cells,
diagnostics, wireless health continuous monitoring, etc.)

 

3. Review and implementation support of the third party partner, which the
Company contemplates will be Diosynth (Raleigh, NC), including protein synthesis
proposal, extending from the NELL-1 molecule characterization / formulation to
pre-production

 

4. Review data on toxicity, immunogenicity, carcinogenicity and reproductive
testing per agency guidelines across potentially three divisions (device,
biologics, drugs)

 

5. Review data on animal testing following the Boden Model and to potentially
include sheep (outside the model)

 

6. Review data on lyophilization and final manufacturing / assembly including
DRM processes and specifications

 

7. Review data on final kit configuration to include components (vials,
syringes, diluents, cannula, etc.), inner and outer trays and cartons, ship /
drop, temperature stress testing

 

8. Review data on Clinical, Regulatory and Reimbursement strategies for selected
indication(s), and Advisor shall provide real-time product evaluation, including
providing confidential feedback of product concepts before farming out to
contract labs.

 

9. Company Advanced Development Program - Developing novel product concepts that
maximize the growth in company valuation by identifying products concepts and
refining the product concepts to work synergistic with business development, IP
strategy, regulatory timeline, manufacturing capability, marketing, and sales.

 

10. Company Acquisition Targets. Identification of Company third party
acquisition targets, and also contribute to the technical due diligence process
of evaluating technologies that will build value for Company.

 

11. Recruiting SAB, KOL, and consultant team. Advisor will use his/her
connections to support the Company’s recruitment of the most prominent
scientists, visible clinicians, and productive consultants to support the growth
of the Company.

 

 10 

 